UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4219



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LARRY ELKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:07-cr-00119-1)


Submitted:   September 29, 2008           Decided:   October 14, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Karen L. Bleattler, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Elkins pled guilty to knowingly taking a motor

vehicle   that   had   been     transported,      shipped,     and    received    in

interstate commerce from the person and presence of a person by

force, violence and intimidation, in violation of 18 U.S.C. § 2119

(2000).       Elkins   was      sentenced    to    a   total    of     180   months

imprisonment.    He challenges his sentence on appeal.

           Elkins      argues     that    his     sentence     is     procedurally

unreasonable because the district court erred in applying the

vulnerable    victim    enhancement.         Elkins    also    argues    that    his

sentence is substantively unreasonable because it is greater than

necessary to comply with the purposes of 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008).

           Following United States v. Booker, 543 U.S. 220 (2005),

a district court must engage in a multi-step process at sentencing.

First, it must calculate the appropriate advisory Guidelines range.

It must then consider the resulting range in conjunction with the

factors set forth in 18 U.S.C.A. § 3553(a) and determine an

appropriate sentence.         United States v. Davenport, 445 F.3d 366,

370 (4th Cir. 2006).      The appellate court reviews the sentence for

abuse of discretion.         Gall v. United States, 128 S. Ct. 586, 597

(2007).      The court must first ensure that the district court

committed no procedural error, such as “failing to calculate (or

improperly     calculating)      the     Guidelines    range,        treating    the


                                         2
Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence--including an explanation

for any deviation from the Guidelines range.”     Id.

            With respect to a district court’s application of the

Sentencing Guidelines, this court reviews factual determinations

for clear error, and legal questions de novo.       United States v.

Blake, 81 F.3d 498, 503 (4th Cir. 1996).        Section 3A1.1 of the

Sentencing Guidelines provides for a two-level increase if the

defendant knew or should have known that a victim of the offense

was “unusually vulnerable due to age, physical or mental condition,

or who is otherwise particularly susceptible to the criminal

conduct.”    USSG § 3A1.1, comment. (n.2).   The commentary explains

that “Subsection (b) applies to offenses involving an unusually

vulnerable victim [when] the defendant knows or should have known

of the victim’s unusual vulnerability.”       USSG § 3A1.1, comment.

(n.2).

            The probation officer recommended a two-level enhancement

under U.S. Sentencing Guidelines Manual § 3A1.1 (2007), finding

that the victim of the offense was unusually vulnerable due to her

age.   Elkins was a passenger in a car that rear-ended the car of an

off-duty Logan County Sheriff’s deputy.      While waiting for police

to arrive at the accident scene, Elkins left the car and ran to

another parking lot in the shopping center and approached Clara


                                  3
Finley, a seventy-one year old woman, sitting in her Jeep Cherokee

with the ignition on and her seat belt off.                  Elkins brandished a

knife and placed the knife at Finley’s throat.                      Elkins forced

Finley from the vehicle and cut her right tricep as he pushed her

out of the car.       Elkins then entered the car and drove away.

Elkins referred to Finley as an “old lady” in his post-arrest

statement.

             Elkins objected to the vulnerable victim enhancement at

sentencing.     The district court found that Elkins noted Finley’s

age at the time he removed her from her car and considered the

circumstances of her car running, her apparent age, that her

seatbelt was off and window open, and that she was about to exit

her   car,   and   found   for   these       reasons   she    was   an   unusually

vulnerable victim. The court further found that older persons’ age

and appearance make them obviously susceptible to physical force

from those more youthful. In this case, due to the size of the

defendant, the vulnerability of the victim would have been apparent

due to her age and physical ability.                   The court held that,

generally, older persons are not as strong as younger persons, that

older women in particular are not as strong as this very large

defendant, and that the disparity would be apparent.

             After overruling Elkins’ objection to the vulnerable

victim and other enhancements, the court considered the advisory

sentencing guidelines range of 130 to 162 months.                        The court


                                         4
informed the parties that it was imposing an upward variance based

on the facts surrounding the offense and the history of the

defendant.       The court imposed a sentence of 180 months--an upward

variance of eighteen months.

            Elkins    contends    that       age   was    not   a    factor    in   his

selection of Finley as a victim, nor did her age facilitate the

completion of the crime, and therefore the court erred in finding

that Finley was a vulnerable victim.                There must be some nexus

between    the    victim’s    vulnerability        and    the    crime’s      ultimate

success.   United States v. Hawes, 523 F.3d 245, 255 (3d Cir. 2008).

In this case, the district court appeared to rely only on Finley’s

age and the fact that her age and size and physical strength

difference   would     be    apparent    to   Elkins      as    he   approached     the

vehicle.

            A victim is not considered vulnerable based only upon the

victim’s membership in a defined class.                  United States v. Frank,

247 F.3d 1257, 1260 (11th Cir. 2001).                    “The enhancement still

requires a fact-based explanation of why advanced age or some other

characteristic made one or more victims ‘unusually vulnerable’ to

the offense conduct, and why the defendant knew or should have

known of this unusual vulnerability.”              United States v. Anderson,

349 F.3d 568, 572 (8th Cir. 2003).

            Here, Elkins clearly observed that Finley was elderly.

While there is no specific information about Finley’s size in the


                                         5
record, there was evidence that Elkins was a tall and larger man,

likely able to overcome an older smaller person.                 Finley has not

disputed the size differential.            “When a vigorous young defendant

inflicts a crime of violence on an elderly person, the defendant's

knowledge that the victim was unusually vulnerable to this crime

due to age is often obvious for purposes of clear error review.”

Anderson, 349 F.3d at 572.           Finley was in full view when Elkins

ordered her out of her car and he made the decision to remove her

from the car after observing her size and appearance.              The facts of

Finley’s age and obvious disparity in size and ability are adequate

to   support    the   court’s   decision.         Accordingly,    there   was   no

procedural error.

            If there is no procedural error, the court then considers

the substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances. United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).          Elkins claims that his sentence

is substantively unreasonable because his sentence is greater than

necessary to comply with § 3553(a).           While the court may presume a

sentence within the guidelines range to be reasonable, it may not

presume a sentence outside the range to be unreasonable. Gall, 128

S. Ct. at 597.          Moreover, it must give due deference to the

district court’s decision that the § 3553(a) factors justify the

sentence.      Id.    Even if the reviewing court would have reached a

different      sentencing   result    on    its   own,   this    fact   alone   is

insufficient to justify reversal of the district court. Evans, 526

F.3d at 160.

                                       6
           The court considered that Elkins committed the offense

while fleeing from police, he risked human life in taking Finley’s

vehicle,   his   criminal   history       included   two   prior   robberies

involving threats of violence, and that the sentence must be

sufficient to deter Elkins from further criminal activity.                We

conclude that the sentence may be affirmed as the district court

did not abuse its discretion in applying an eighteen-month upward

variance based on the totality of the circumstances.

           We therefore affirm the sentence.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    AFFIRMED




                                      7